Citation Nr: 1810440	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  14-20 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disability, to include PTSD.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Boal, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1973 to November 1975 and from April 1978 to April 1982.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran originally requested a hearing before a Veterans Law Judge for this appeal, but submitted a written withdrawal of his request for a hearing in March 2017.  

A review of the records reflects the Veteran also has a current psychiatric diagnosis for adjustment disorder and polysubstance abuse disorder.  Accordingly, the Board finds it appropriate to expand the scope of his claim pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has recharacterized the issues as reflected on the title page.


FINDINGS OF FACT

1. An October 2002 rating decision denied service connection for post-traumatic stress disorder (PTSD) on the basis that the Veteran did not have medical evidence showing a diagnosis of PTSD.  The Veteran did not appeal that decision, or submit new and material evidence within the relevant appeal period.

2. The evidence received since the October 2002 rating decision was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for PTSD or an acquired psychiatric disability.

3. The preponderance of the evidence is against the finding that the Veteran has a current acquired psychiatric disorder related to active service.


CONCLUSIONS OF LAW

1. The criteria for reopening the claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, have been met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2. The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought. Kent v. Nicholson, 20 Vet. App. 1 (2006).

Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of an April 2010 letter which informed the Veteran of the evidence generally needed to support the claims on appeal.  This letter included information regarding the basis of the prior denial and the evidence required to substantiate the underlying claim in compliance with Kent.  The letter further provided information on the assignment of an increased evaluation and effective date; what actions she needed to undertake; and how VA would assist him in developing the claims. The notice was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded a VA medical examination in April 2013.  The VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim. 

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed. There remains no question as to the substantial completeness of the claims.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.


New and Material Evidence

Generally, a final rating decision or Board decision may not be reopened, and a claim based on the same factual analysis may not be considered. 38 U.S.C. §§ 7104, 7105.  Under 38 U.S.C. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.15 (a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  However, a new theory of entitlement does not automatically reopen a previously denied claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (2005); see also Boggs v. Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008) (A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim). 

In an October 2002 rating decision, the RO denied service connection as there was no evidence of a confirmed diagnosis of PTSD, nor was there evidence that the Veteran had PTSD which was incurred in or caused by his service.  The Veteran did not file a notice of disagreement with the October 2002 rating decision, nor did the Veteran submit new and material evidence relating to either claim within one year of the October 2002 rating decision.  38 C.F.R. § 3.156.  As such, the October 2002 rating decision is final.

Evidence of record at the time of the October 2002 rating decision included the Veteran's service medical records and post-service outpatient medical records from November 1973 to November 1975 and from April 1978 to April 1982 and private medical records from 1998.  Pertinent evidence received subsequent to the September 2008 rating decision includes the report of an April 2013 VA examination, a private medical opinion, and additional post-service medical records.

The evidence received since the October 2002 rating decision is new and material.  This medical evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claim as the VA and private medical evidence provide diagnoses for multiple psychiatric disorders.  Accordingly, reopening of the claim of entitlement to service connection for an acquired psychiatric disorder is warranted.

Service Connection for Acquired Psychiatric Disorder, to Include PTSD

Having reopened the claim, the Board notes that the RO reopened the claim and considered it on the merits in the August 2011 rating decision.  Thus, there is no prejudice in the Board's consideration of this claim on the merits. See Hickson v. Shinseki, 24 Vet. App. 394 (2010) (the Board is prohibited from considering a claim on the merits which has not yet been considered on the same basis by the RO).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran has asserted entitlement to service connection for PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Board notes that the Secretary of VA recently amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  The amended provisions apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or after August 4, 2014. The instant appeal was certified to the Board in September 2016.  Therefore, the updated version of the Schedule for Rating Disabilities applies in the instant appeal.

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C. § 1154 (b) (2012); 38 C.F.R. § 3.304(d) (2017) (pertaining to combat Veterans). 

However, if the Veteran did not engage in combat, he can still be service connected for PTSD if a stressor claimed by the Veteran is related to her "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304 (f)(3) (2017). 

For purposes of this section, "fear of hostile military or terrorist activity" means that "a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror." Id.

The Veteran reported being exposed to a stressor when he watched an armored tank drive over and kill another soldier while he was stationed in Germany.  The Veteran was unable to provide the date of the incident or identity of the solder that was reportedly killed.  The RO attempted to verify the claimed stressor but was unable to do so.  In July 2010, the RO issued a formal finding of a lack of information required to corroborate stressors associated with a claim for service connection for PTSD and that the stressful events described by the Veteran were insufficient to send to the US Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  The memo concluded that the procedures to obtain this information have been properly followed, and that the stressful event reported by the Veteran could not be verified by JSRRC.

A review of the Veteran's service treatment records does not show a complaint or a diagnosis of PTSD in service.  On a February 1982 Report of Medical Examination the Veteran reported a history of depression or excessive worry.  The Veteran's service treatment records reflect that he declined to undergo a medical examination for separation in April 1982.  Upon separation from his first period of service, the examination report shows that he was clinically evaluated as normal for psychiatry.  See October 1975 Report of Medical Examination.  

The VA examiner opined that the Veteran did not have a diagnosis of PTSD and instead diagnosed the Veteran with adjustment disorder and polysubstance abuse disorder.  During this examination, the Veteran did not report the stressor of seeing another soldier killed, but rather reported two different stressors, one being "field maneuvers" and the other being discrimination.  The examiner opined that neither stressor reported by the Veteran in this examination was sufficient to support a diagnosis of PTSD.  The VA examiner also reviewed the Veteran's service treatment records and acknowledged the report of "depression or excessive worry" on the February 1982 Report of Medical Examination as well as the Veteran's post-service treatment records  The VA examiner reported that the Veteran did not report or display significant depressive symptoms, and noted that the Veteran endorsed a long history of interpersonal and adjustment problems including social avoidance since childhood and ongoing substance abuse dating at least to his military service.  The VA examiner opined that the Veteran's diagnosed psychological disorders were less likely than not incurred in or caused by his service.  

The Board notes that the Veteran submitted a private medical opinion in June 2010 which was supplemented in December 2013.  The private medical opinion diagnosed Veteran with PTSD, along with polysubstance dependence, mood disorder, and borderline personality disorder based on his reported stressor using the DSM IV criteria.  Although there is no diagnosis under the DSM-V, the Board notes a remand for a new examination using the DSM 5 criteria is not warranted as the examiner provided a valid DSM diagnosis using the version of the manual that existed at the time.  Soyini v. Derwinski, 1 Vet. App. 540, 546.  Even conceding a PTSD diagnosis, the Board finds that service connection cannot be granted as there is no evidence of combat service or corroborating evidence of an in-service stressor.

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2017).  The evidence does not show that the Veteran engaged in combat with the enemy or that his claimed stressor is combat-related.  The Board also notes that a 2010 amendment to the PTSD regulation reduced the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  However, that part of the regulation is inapplicable to this case, as the Veteran has not claimed that his stressor is related to fear of hostile military or terrorist activity.  38 C.F.R. § 3.304 (f)(3) (2017).  Furthermore, the evidence does not show that the Veteran has claimed to have, himself, been the victim of a personal assault.  Therefore, the Board finds that the provisions relating to service connection for PTSD based on personal assault are not applicable.

Where a determination is made that a Veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  In such cases, the record must contain service records or other corroborative evidence, which substantiates or verifies a Veteran's testimony or statements as to the occurrence of the claimed stressor.  West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).

Concerning the Veteran's reported stressor, the VA tried on several occasions to corroborate the stressor and the JSRRC was unable to confirm the stressor.  Significantly, the Veteran did not know the date of the claimed incident or the name of service member that was reportedly killed.  Generalized descriptions of stressors do not lend themselves to meaningful corroboration efforts. The Veteran carries the burden of advancing information about such incidents to enable VA to corroborate them. 38 C.F.R. § 3.159 (c)(2)(i).  He has not done so here. Accordingly, without further details or information, the Board finds that the AOJ has fulfilled its duty to attempt to corroborate the stressors using the information it had and was unable to do so.   

While a lay witness is competent to testify as to the occurrence of an in-service injury or incident where that issue is factual in nature, the Board finds that the lay statements submitted by the Veteran do not constitute competent evidence of the Veteran's claimed stressors.  West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 9 (1993). 

In sum, the only available evidence of the claimed stressors is the testimony from the Veteran himself.  Regardless of the credibility of the Veteran's statements, they are not sufficient to legally establish the occurrence of the alleged stressor(s). Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  To establish the occurrence of the alleged stressor that is not related to combat or a personal assault of the Veteran or fear of a hostile military or terrorist act, the record must contain service records or other corroborative evidence substantiating or verifying the Veteran's testimony or statements. No such evidence exists in this case.  West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993). 

The Board does not doubt that the Veteran is sincere in his claim.  Although the claims file includes a diagnosis of PTSD, a diagnosis alone does not constitute sufficient evidence for the grant of service connection. No verified stressor exists. Thus, service connection for PTSD is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for PTSD is denied. 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Similarly, although the Veteran has also been diagnosed with psychiatric or psychological disorders including adjustment disorder, polysubstance dependence and abuse disorders, mood disorder, and borderline personality disorder.  As noted above, the VA examiner opined that the Veteran's psychological disorders were not related to his service.  The Board finds this opinion to be the most probative of record as it reviewed the record, considered lay reports and provided a rationale for the conclusions reached, specifically noting the absence of any treatment or workup for depression or anxiety in service and further considering the long history of adjustment problems. The Board acknowledges that the Veteran's private medical provider opined that all of the Veteran's psychological disorders were related to his service.  Significantly, the private physician relied upon the report of medical history and did not discuss the Veteran's own contradicting statements or the lack of treatment or other symptoms of the condition during service.  Furthermore, the private physician indicated the "report of depression and excessive worry while in the military is the proximate cause and beginning of depression secondary to substance abuse and other psychological problems leading to the diagnosis of PTSD."  In this regard, with respect to claims filed after October 31, 1990, an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's own willful misconduct, including abuse of alcohol or drugs. 38 U.S.C.A. § 105; 38 C.F.R. § 3.1 (m).  While VA will permit service connection for an alcohol or drug abuse disability acquired as secondary to a service-connected disability, in this case, the private physician found the substance abuse caused the depression, not the other way around.   

Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for an acquired psychiatric disorder, and the claim must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply, and the claim of service connection for an acquired psychiatric disorder, to include PTSD, is denied. 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received; the claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is reopened.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


